Cassodav, J.
In the view we have taken of this case, we have assumed that, if Mr. Sweet, or the husband of the defendant Helen M. Skelton, had authority from her to make the agreement with the plaintiff, which they purported to make, as above stated, or if she subsequently ratified that agreement, then the plaintiff in this case is entitled to judgment for the specific performance of such contract. The question, therefore, is purely one of fact. We have all carefully examined the evidence. The testimony certainly subjects Mrs. Skelton to the suspicion of having backed out of an agreement which for a time she intended *464to execute, in order that sbe might sell to Mrs. Bartlett at an advance of $500. This is based in part upon the natural supposition that a husband, situated as Mr. Skelton was, would naturally, under such circumstances, keep his wife fully advised as to any and all negotiations, offers, and agreements respecting the sale of' her property. Such circumstances are undoubtedly entitled to consideration. But to entitle the plaintiff to specific performance in this case, he was bound to prove the existence of authority from Mrs. Shelton to make the contract, or her subsequent ratification of it, by clear, competent, direct, and satisfactory evidence. Hazelton v. Putnam, 3 Pin. 107, 121; 54 Am. Dec. 159; Knoll v. Harvey, 19 Wis. 99; Tiernan v. Gibney, 24 Wis. 190. The same rule obtains in other states, and in fact is universal. Rankin v. Simpson, 19 Pa. St. 471; 57 Am. Dec. 668; McCue v. Johnston, 25 Pa. St. 308; Hudson v. Layton, 5 Har. 74; 48 Am. Dec. 167; Aday v. Echols, 18 Ala. 353; 52 Am. Dec. 225. We are unable to find such evidence in the record. Certainly, there is not such a clear preponderance of such evidence as would justify us in overturning the findings of the learned trial judge, who was in a much better position to correctly determine the facts than we are.
By the Court.— The judgment of the county court is affirmed.